United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61097
                          Summary Calendar


AMJAD KAMAL BUTT,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 008 112
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Amjad Kamal Butt petitions for review of the decision of the

Board of Immigration Appeals (BIA).    We review the decision of

the immigration judge as the BIA relied upon it in its decision.

Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).      We review

factual conclusions for substantial evidence and questions of law

de novo.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).

     Butt first challenges the validity of the notice to appear

because it was signed by an “Interim District Director.”         Butt

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-61097
                                 -2-

argues that Interim District Directors are not authorized to

issue notices to appear because they are not listed in 8 C.F.R.

§ 239.1.   This argument is meritless.     The regulation allows for

another officer, such as the Interim District Director in Butt’s

case, to act in the “capacity” of the District Director until the

position is permanently filled.    See 8 C.F.R. § 239.1.

     Butt also argues that he has been denied equal protection

and that he was the victim of selective enforcement.     These

claims apparently stem from Butt’s registration with the National

Security Entry-Exit Registration System (NSEERS), which permits

the Department of Homeland Security to monitor aliens “who may

present elevated national security concerns” because they hail

from countries associated with active terrorist organizations.

See Ali v. Gonzales, 440 F.3d 678, 679 (5th Cir. 2006); 8 U.S.C.

§ 1303.    To the extent Butt is challenging the constitutionality

of the NSEERS program itself, such a challenge is meritless.      See

Ali, 440 F.3d at 681 n.4.   Any selective enforcement claim also

is without merit.    See Reno v. American-Arab Anti-Discrimination

Committee, 525 U.S. 471, 488 (1999).

     Butt argues that immigration officials failed to comply with

an internal memorandum that suggested removal proceedings should

not be initiated against aliens similarly situated to Butt.      Even

if Butt had produced a copy of this memorandum, which he has not,

such internal personnel guidelines do not establish judicially
                            No. 05-61097
                                 -3-

enforceable rights.    See Loa-Herrera v. Trominski, 231 F.3d 984,

989 (5th Cir. 2000).

     Butt also challenges the denial of his motion for a

continuance to allow additional time for processing of his wife’s

pending application for labor certification.    Both the

immigration judge and the BIA determined that a pending

application for labor certification filed by Butt’s wife did not

constitute good cause to continue the removal proceedings.       This

determination was not an abuse of discretion.     See Ahmed v.

Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006).

     The petition for review is DENIED.